Citation Nr: 0906447	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for osteoporosis, also 
claimed as a back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1969. 
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 
 
In April 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in June 2005 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

The Veteran's osteoporosis was not shown in service or for 
many years thereafter ad is not related to any incident of 
service.


CONCLUSION OF LAW

Osteoporosis, also claimed as a back condition, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April 2003 and November 2003 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A letter advising the Veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in June 2006.  The claim was last 
readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, Social Security Administration records, State of New 
York Workers Compensation Board response, and hearing 
testimony.  The Board notes in this regard that records were 
requested from Queens Hospital Center and from the Manhattan 
VA Medical Center with responses that the records were no 
longer available.  In a letter dated in January 2007, the 
Veteran indicated that he was aware the records were no 
longer available from Queens Hospital.  Moreover, in a 
November 2008 correspondence, the Veteran indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claim.  

In this case, the Veteran was not afforded a VA examination.  
However, there is no competent evidence of an in-service 
event or incident, and a VA examination is not necessary in 
this case.  38 C.F.R. § 3.159(c)(4)(B); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by submitting release forms 
and providing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

The Veteran claimed during his April 2005 hearing testimony 
that he hurt his back prior to service and this back injury 
was aggravated during his time on active duty by his physical 
training.  The Veteran additionally indicated that he would 
go to sick call whenever they would have it and he would be 
given pills for the pain.  The Veteran additionally testified 
that he was run over by a tractor 18 months prior to entering 
service and was not given the appropriate amount of time to 
heal from his injuries.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the Veteran's induction examination 
is negative for any physical problems.  Additionally, the 
Veteran's service treatment records are negative for any 
complaint concerning or treatment for osteoporosis or a back 
problem.  The Board notes that the Veteran's service 
treatment records indicate he sought medical treatment on at 
least 8 occasions with the notes dated from August 1968 to 
March 1969, which indicates records are dated from the 
Veteran's induction to separation.  Regarding the Veteran's 
separation examination dated in March 1969, the Veteran 
indicated that he had never had arthritis or rheumatism; 
bone, joint or other deformity; or lameness.  However, there 
is no response concerning whether the Veteran had ever had 
back trouble of any kind.  The Veteran did indicate that he 
had worn a brace or back support.  Additionally, the Veteran 
indicated he had been run over by a truck in 1963 and that he 
had been given disability from the New York City government 
also in 1963.  Under the physician's summary, the examining 
physician indicated that the Veteran wore a brace for 
backaches prior to his enlistment in the Army.  There is no 
indication in the Veteran's service treatment records or 
service personnel records that he had complaints or treatment 
for osteoporosis or a back problem while in service.  In 
fact, the only notation concerning a back problem indicates 
treatment prior to service with no in-service occurrence 
noted.     

The Veteran also received a psychiatric examination during 
March 1969.  The examination was ordered by the Veteran's 
unit commander, pending administrative action due to the 
Veteran allegedly attempting to rob the Bachelors Officers' 
Quarters (BOQ).  The examiner indicated that the Veteran's 
medical history was generally non-contributory (to his 
psychiatric condition).  Further, he noted the Veteran had 
been in a few accidents which had no apparent chronic 
affects.  The psychiatric examiner also indicated that the 
Veteran had no physical defect warranting medical separation.  

Concerning additional medical records relevant to the 
Veteran's claim, the Veteran was afforded a physical 
examination during October 2001 in the context of obtaining 
disability payments from the Social Security Administration.  
The examiner reported that the Veteran had complaints of bad 
knees, a bad back, dizziness and eye problems.  The Veteran 
additionally reported that he was run over at 16 years of 
age; however, the pain had been getting worse in the last 10 
years.  The Board notes that this examination was more than 
thirty years after active service.  VA treatment records note 
diagnoses of osteoarthrosis of the spine.

The Veteran additionally submitted documents from the New 
York Workers Compensation Board.  Attending Doctor Reports 
for the Compensation Board dated from December 1988 to May 
1989 indicate that the Veteran had lower back pain, for which 
he was referred to a thoracic surgeon, which was attributable 
to his May 25, 1963 accident when the Veteran was run over by 
a tractor that was attached to a trailer.

The Board additionally notes that the Veteran testified 
during his April 2005 Board hearing that no physician had 
attributed his back condition or osteoporosis to service or 
indicated that active service aggravated such condition.  In 
this regard, the Veteran testified that he had asked his 
physician at the VA what could have caused his back 
condition.  The Veteran indicated that the physician said it 
could have been a back injury and it was partially heredity.

Considering all of the evidence presented, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran suffered from osteoporosis or back problems 
in service or had any aggravation of his pre-existing injury, 
and the claim for service connection must be denied.  In this 
regard, the Board notes that in 1988 and 1989, that the 
Veteran's back condition was attributed by a medical 
professional to the 1963 incident.  Additionally, there is no 
record of the Veteran receiving treatment for a back 
condition during his six months of active service despite the 
Veteran's contentions that he received care on a regular 
basis at that time.  The Board finds this testimony not 
credible, as the Veteran's claims file contains many service 
treatment records spanning the short time he was in-service, 
with no mention of a current back problem or any type of 
musculoskeletal disability.  In fact, a March 1969 
examination indicates that the Veteran's past accidents had 
not resulted in any current chronic conditions.  Moreover, 
the Veteran did not claim a back condition on his original 
application for benefits in August 1969, and no back 
disability was claimed or noted on his September 1969 VA 
examination.  In fact, at that time, he reported that he 
received pills in service for chest pain.  Thus, his current 
contention of having received pills for back pain in service 
is simply not credible.  

In sum, there is no evidence that the Veteran's current back 
condition is attributable to any incident of service either 
on a direct basis or as due to aggravation of the pre-
existing back injury.

The Board acknowledges the Veteran's contentions that his 
osteoporosis and back problems are related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for osteoporosis, also 
claimed as a back condition, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


